J-A08027-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: Z.-Y.B.N.S.-           :   IN THE SUPERIOR COURT OF
    G., A MINOR                                :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: T.S., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 2065 EDA 2020

              Appeal from the Order Entered September 30, 2020
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                        No(s): CP-51-AP-0000774-2019

    IN THE INTEREST OF: Z.S.-G., A             :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: T.S., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 2066 EDA 2020

         Appeal from the Decree and Order Entered September 30, 2020
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                        No(s): CP-51-DP-0001387-2017

BEFORE:      PANELLA, P.J., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY MURRAY, J.:                               FILED: APRIL 26, 2021

        T.S. (Mother) appeals from the decree involuntarily terminating her

parental rights to her daughter, Z.-Y.B.N.S.-G., a/k/a Z.S.-G. (Child), born in




____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A08027-21



May 2005. Mother also appeals from the permanency review order changing

Child’s permanency goal from reunification to adoption.1 We affirm.

       The record reveals Child was adjudicated dependent on June 1, 2017,

as a result of Mother’s illegal drug use. The court placed Child in temporary

legal and physical custody with her adult brother, D.S., with whom she had

been residing for approximately one month. Order of Adjudication Disposition,

6/1/17; N.T., 9/30/20, at 12-13.               The court also placed Child under the

supervision of the Philadelphia Department of Human Services (DHS).2 Order

of Adjudication Disposition, 6/1/17.

       To meet the goal of reunification, the court directed Mother to: obtain

a dual diagnosis assessment and follow recommendations; comply with court-

ordered random drug screens; participate in a parenting program and housing

program through the Achieving Reunification Center (ARC); participate in

domestic violence classes at Lutheran Settlement House; and attend weekly

supervised visits with Child. N.T., 9/30/20, at 14-15, 22. Further, on January




____________________________________________


1 Child’s father, W.G., voluntarily relinquished his parental rights, and the
court confirmed his consent to adoption by order dated July 10, 2020. Trial
Court Opinion, 11/18/20, at 1, n.1. W.G. did not appeal.

2  By permanency review order dated September 19, 2018, the court
discharged DHS supervision and vacated the order granting temporary legal
custody to Child’s adult brother. The court transferred legal custody of Child
to DHS and placed her in kinship foster care with the adult brother.
Permanency Review Order, 9/19/18.



                                           -2-
J-A08027-21



17, 2019, the trial court ordered Mother to obtain a parenting capacity

evaluation. Id. at 22.
      On October 16, 2019, DHS filed a petition for involuntary termination of

Mother’s parental rights pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8),

and (b), and a petition for goal change to adoption. On September 30, 2020,

the court held a videoconference hearing on both petitions. DHS presented

the testimony of Kelly Siebert, the family caseworker throughout DHS

involvement, and Child, who was 15 years old at the time.3          DHS also

introduced, and the court admitted into evidence, certified criminal dockets

revealing multiple charges filed against Mother in 1993 for crimes related to

involuntary deviate sexual intercourse and corruption of minors against her

two older daughters when they were six years old. N.T., 9/30/20, at 24, 30;

Trial Court Opinion, 11/18/20, Exhibit D. Mother testified on her own behalf.

       Ms. Siebert testified regarding Mother’s history of drug and alcohol

abuse as follows:

       [I]n August 2017, Mother attended Merakey [treatment center]
       for cocaine use disorder. [Mother] also tested positive for PCP
       [phencyclidine] there.

       [Mother] had reported that she had been using cocaine for 22
       years, and she was spending $200 a day on cocaine. She was
       discharged on 10/30/2017 for noncompliance in attending, and
       they marked her prognosis as poor.


____________________________________________


3Child’s legal interests were represented by Susan Rubinovitz, Esquire, and
Child’s best interests were represented by guardian ad litem (GAL), Tracey
Coleman, Esquire.

                                           -3-
J-A08027-21


     Then she went back to Merakey on 1/18/2018.            She was
     diagnosed with a cocaine and alcohol use disorder. She was
     discharged on February 16, 2018, and they stated she has a
     history of AWOL [absence without leave] from [the] program. She
     attended one group, and she had a poor prognosis.

     They also said that [Mother’s] drug[s] of choice w[ere] marijuana,
     alcohol, cocaine, [benzodiazepines] and opiates. At that point,
     she had a 23-year cocaine history and a 34-year history of alcohol
     use, classified as severe.

     On 12/31/2018, she went to Kirkbride [treatment center]. . . .
     [T]hey diagnosed her with an opiate use disorder, cocaine use
     disorder, alcohol use disorder, and [benzodiazepine] use disorder.

     At the time, she was reportedly spending between [$]50 to [$]70
     daily on her drugs of choice. She was discharged on 1/30/2019.
     That was listed [a] successful discharge. They had referred her
     to . . . outpatient [treatment].

     [Mother] went back to Merakey on March 12, 2019. She was
     discharged on October 16, 2019 because she went AWOL, stopped
     going. . . .

N.T., 9/30/20, at 17-18. Ms. Siebert testified that in 80% of her interactions

with Mother throughout the case, Mother was “high.” Id. at 37-38.

     Additionally, Ms. Siebert testified Mother minimally complied with her

case plan objectives. N.T., 9/30/20, at 23. Mother completed parenting and

housing programs through ARC, but failed to complete a parenting evaluation.

Id. at 20, 22.   Although Mother completed “couples therapy”, she did not

complete domestic violence counseling as ordered by the court. Id. at 22.

Moreover, subsequent to her unsuccessful discharge from drug and alcohol

treatment on October 16, 2019, she did not participate in any drug and alcohol

or mental health treatment program. Id. at 20.


                                    -4-
J-A08027-21


      With respect to supervised visitation with Child, Ms. Siebert testified that

three visits were scheduled in August 2017, but Mother cancelled all of them.

Id. at 21. Child requested a visit with Mother around May 2018. Id. Child

requested the visit to tell Mother “she wants absolutely no contact with her.

. . . about how her mother used to beat her, and that’s why she didn’t want

to go back to her mother.” Id. at 33. However, Mother arrived 45 minutes

late to the visit, and the visit was canceled. Id. at 21, 33-34. Child has not

wanted to visit with Mother since. Id. at 21. Therefore, Child has not seen

Mother except at dependency court hearings. Id. at 22. Child testified she

wants to be adopted by her brother. Id. at 49.

      By decree dated and entered on September 30, 2020, the trial court

involuntarily terminated Mother’s parental rights pursuant to 23 Pa.C.S.A. §

2511(a)(1), (2), (5), (8), and (b). By order dated and entered on September

30, 2020, the court changed Child’s permanency goal to adoption.

      On October 30, 2020, Mother filed separate notices of appeal from the

involuntary termination decree and goal change order, along with concise

statements of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b), which this Court consolidated sua sponte.               On

November 18, 2020, the trial court issued an opinion pursuant to Rule

1925(a), in which it referenced its explanation on the record at the conclusion

of the September 30, 2020 hearing.

      On appeal, Mother raises the following issues:


                                      -5-
J-A08027-21


       1.     Whether the trial court committed error by involuntarily
              terminating [Mother]’s parental rights where such
              determination was not supported by clear and convincing
              evidence establishing grounds for termination under the
              Adoption Act, 23 Pa.C.S.A. §§ 2511(a)(1), (a)(2), (a)(5)
              and (a)(8)?

       2.     Whether the trial court committed error by changing
              [Child]’s permanency goal from reunification with the parent
              to adoption without giving primary consideration to the
              developmental, physical and emotional needs and welfare
              of [C]hild as required by the Adoption Act, 23 Pa.C.S.A. §§
              2511(b)?

Mother’s Brief at 9.4

       We begin by recognizing:

       The standard of review in termination of parental rights cases
       requires appellate courts to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record. If the factual findings are supported, appellate
       courts review to determine if the trial court made an error of law
       or abused its discretion. A decision may be reversed for an abuse
       of   discretion    only   upon     demonstration      of    manifest
       unreasonableness, partiality, prejudice, bias, or ill-will. The trial
       court’s decision, however, should not be reversed merely because
       the record would support a different result. We have previously
       emphasized our deference to trial courts that often have first-hand
       observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations omitted).

____________________________________________


4 In her second issue and throughout her brief, Mother conflates the court’s
goal change with the needs and welfare analysis relevant to termination
prescribed by Section 2511(b). Mother does not develop an argument with
regard to goal change. Therefore, we do not review it. See, e.g., Krebs v.
United Refining Company of Pennsylvania, 893 A.2d 776, 797 (Pa. Super.
2006) (stating that any issue not set forth in or suggested by an appellate
brief’s Statement of Questions Involved is deemed waived); Pa.R.A.P.
2116(a).



                                           -6-
J-A08027-21


       Termination of parental rights is governed by Section 2511 of the

Adoption Act, which requires a bifurcated analysis.

       Initially, the focus is on the conduct of the parent. The party
       seeking termination must prove by clear and convincing evidence
       that the parent’s conduct satisfies the statutory grounds for
       termination delineated in Section 2511(a). Only if the court
       determines that the parent’s conduct warrants termination of his
       or her parental rights does the court engage in the second part of
       the analysis pursuant to Section 2511(b): determination of the
       needs and welfare of the child under the standard of best interests
       of the child. One major aspect of the needs and welfare analysis
       concerns the nature and status of the emotional bond between
       parent and child, with close attention paid to the effect on the child
       of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

       We need only agree with the trial court as to any one subsection of

Section 2511(a), as well as Section 2511(b), to affirm. See In re B.L.W.,

843 A.2d 380, 384 (Pa. Super. 2004) (en banc). In this case, we find the

certified record supports termination under Section 2511(a)(2) and (b).5

Pertinently:

       (a) General Rule.—The rights of a parent in regard to a child
       may be terminated after a petition filed on any of the following
       grounds:
                                    ...

           (2) The repeated and continued incapacity, abuse, neglect
           or refusal of the parent has caused the child to be without
           essential parental care, control or subsistence necessary
           for his physical or mental well-being and the conditions and
           causes of the incapacity, abuse, neglect or refusal cannot
           or will not be remedied by the parent.
____________________________________________


5Based on this finding, we need not address Mother’s claims regarding Section
2511(a)(1), (5), and (8).

                                           -7-
J-A08027-21


                                     ...

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child. The rights
     of a parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,
     income, clothing and medical care if found to be beyond the
     control of the parent. With respect to any petition filed pursuant
     to subsection (a)(1), (6) or (8), the court shall not consider any
     efforts by the parent to remedy the conditions described therein
     which are first initiated subsequent to the giving of notice of the
     filing of the petition.

23 Pa.C.S.A. § 2511(a)(2) and (b).

     This Court has explained that the moving party must produce clear and

convincing evidence with respect to the following elements to terminate

parental rights pursuant to Section 2511(a)(2): (1) repeated and continued

incapacity, abuse, neglect or refusal; (2) such incapacity, abuse, neglect or

refusal caused the child to be without essential parental care, control or

subsistence necessary for his physical or mental well-being; and (3) the

causes of the incapacity, abuse, neglect or refusal cannot or will not be

remedied. See In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super.

2003).

     Section 2511(a)(2) requires a parent to make diligent efforts toward the

reasonably prompt assumption of full parental responsibilities. In re A.L.D.

797 A.2d 326, 340 (Pa. Super. 2002). A parent’s vow to cooperate, after a

long period of uncooperativeness regarding the necessity or availability of

services, may properly be rejected as untimely or disingenuous. Id. Further,


                                     -8-
J-A08027-21


grounds for termination under Section 2511(a)(2) due to parental incapacity

that cannot be remedied, are not limited to affirmative misconduct; rather,

grounds may include acts of refusal as well as incapacity to perform parental

duties. Id. at 337.

      With     respect   to   Section   2511(b),   this   Court   has   stated   that

“[i]ntangibles such as love, comfort, security, and stability are involved in the

inquiry into the needs and welfare of the child.” In re C.M.S., 884 A.2d 1284,

1287 (Pa. Super. 2005) (citation omitted). The trial court “must also discern

the nature and status of the parent-child bond, with utmost attention to the

effect on the child of permanently severing that bond.” Id. (citation omitted).

However, “[i]n cases where there is no evidence of any bond between the

parent and child, it is reasonable to infer that no bond exists. The extent of

any bond analysis, therefore, necessarily depends on the circumstances of the

particular case.”     In re K.Z.S., 946 A.2d 753, 762-763 (Pa. Super. 2008)

(citation omitted).

      Mother argues with respect to Section 2511(a)(2) that DHS failed to

prove by clear and convincing evidence that she “has parenting incapacity

issues, or that she refuses to desire to parent and care for [Child].” Mother’s

Brief at 29.    Mother also asserts she completed the required housing and

parental objectives through ARC. Id. Mother states the housing objective

was for her “to acquire suitable housing for herself and [Child], which was the

primary reason for DHS placing the child in 2017.           At the time of trial on


                                        -9-
J-A08027-21


September 30, 2020, [Mother] had secured proper housing for herself and her

husband with whom she lives and has maintained such for two years since

2018. . . .” Id.

      First, we note that Mother’s lack of suitable housing was not the primary

reason for Child’s placement. When DHS visited Mother’s home on May 9,

2017, “[t]he home was appropriate except for the lack of hot water, which is

reportedly being attended to.” Dependency Petition, 5/22/17, at ¶ 5(h); see

also Order of Adjudication and Disposition, 6/1/17 (stating that parties

stipulated to facts alleged).   Rather than unsuitable housing, the record

reveals Child was adjudicated dependent because Mother admitted to ongoing

drug use in the home. Dependency Petition, 5/22/17, at ¶5(h). Also, DHS

received a report of domestic violence in the home. Id. at ¶ 5(b). It was

alleged that on April 29, 2017, when Child’s brother attempted to pick up Child

for the weekend, Mother and/or her husband threw a hammer through the

brother’s car window, and Mother tried to pull Child out of the car. Id. On

May 3, 2017, Mother admitted to DHS there had been a “violent altercation”

between her and Child’s brother. Id. at ¶5(e); N.T., 9/30/20, at 12.

      Ms. Siebert, the DHS caseworker, testified that Mother minimally

complied with her case plan objectives, and made no progress in alleviating

the circumstances that caused Child’s placement. N.T., 9/30/20, at 23. For

example, Mother was unsuccessfully discharged from drug and alcohol




                                    - 10 -
J-A08027-21


treatment on October 16, 2019, and has not received treatment since that

time. Id. at 20.

      Mother testified she had been “clean” from illegal substances for five or

six months, and she did so without receiving treatment. Id. at 55. Mother

also testified she has “bipolar disorder.” Id. at 72. She stated she last saw a

psychiatrist “over a year” ago, and “I need to get into mental health care again

. . . so I can get proper medication.” Id. at 73-74.

      Further, Mother did not participate in domestic violence counseling as

ordered, and she failed to participate in a parenting capacity evaluation. Id.

at 20, 22. Finally, Mother failed to attend scheduled visitation, which resulted

in Child not seeing Mother during Child’s three years of dependency. Id. at

21-22.

      Based on our thorough review, we conclude DHS proved by clear and

convincing evidence that Mother’s repeated and continued incapacity, abuse,

neglect or refusal caused Child to be without essential parental care, control

or subsistence necessary for her physical or mental well-being. In addition,

the evidence demonstrates that the causes of Mother’s incapacity, abuse,

neglect or refusal cannot or will not be remedied. As such, we discern no

abuse of discretion by the trial court in finding grounds for termination under

Section 2511(a)(2).

      Next, Mother argues DHS failed to satisfy its burden of proof because it

did not present expert evidence regarding what effect, if any, terminating


                                     - 11 -
J-A08027-21


Mother’s parental rights would have on Child. In acknowledging “discord” in

her relationship with Child, Mother baldly asserts that DHS failed to provide

family therapy for her and Child, which she stated she requested “over several

years.” Mother’s Brief at 33; see also N.T., 9/30/20, at 68 (Mother testifying

she requested family counseling “over and over again, several times”).

Mother asserts, in essence, that DHS failed to make reasonable efforts at

reunification.

      This Court has stated that when evaluating a parental bond, “the court

is not required to use expert testimony. Social workers and caseworkers can

offer evaluations as well. Additionally, Section 2511(b) does not require a

formal bonding evaluation.” In re Z.P., 994 A.2d 1108, 1121 (Pa. Super.

2010) (citations omitted). We are also mindful that:

      [I]n addition to a bond examination, the trial court can equally
      emphasize the safety needs of the child, and should also consider
      the intangibles, such as the love, comfort, security, and stability
      the child might have with the foster parent. Additionally, this
      Court stated that the trial court should consider the importance of
      continuity of relationships and whether any existing parent-child
      bond can be severed without detrimental effects on the child.

In re A.S., 11 A.3d 473, 483 (Pa. Super. 2010).

      Our Supreme Court has stated, “Common sense dictates that courts

considering termination must also consider whether the children are in a pre-

adoptive home and whether they have a bond with their foster parents.” In

re T.S.M., 71 A.3d at 268. The Supreme Court directed that in weighing the

bond considerations of Section 2511(b), “courts must keep the ticking clock


                                    - 12 -
J-A08027-21


of childhood ever in mind.” Id. at 269. The Court observed that children “are

young for a scant number of years, and we have an obligation to see to their

healthy development quickly. When courts fail . . . the result, all too often, is

catastrophically maladjusted children.” Id.

      Instantly, there is no evidence that Mother and Child share a parent-

child bond, and it was therefore reasonable for the trial court to infer that

none existed. In re K.Z.S., 946 A.2d at 762-763.           Ms. Siebert, the DHS

caseworker for the entire three years of Child’s dependency, testified Child

“doesn’t have a relationship with her mother.” N.T., 9/30/20, at 26.           Ms.

Siebert responded to the following questions on direct examination:

      Q. If the [c]ourt were to involuntarily terminate [M]other’s rights,
      would this cause [Child] any irreparable harm?

      A. Not at all. That’s what —

      Q. — okay. And why not? Why wouldn’t it cause any irreparable
      harm?

      A. Because [Child] has not wanted contact with her mother[.]
      [Child] doesn’t want to see her mother[.] [Child] does not have
      a relationship with her mother, and [Child] wants to be adopted
      by her brother.

Id. at 26-27.

      Ms. Siebert stated Child “has a good relationship” with her adult brother,

with whom she resides in kinship care, and is a pre-adoptive placement. Id.

at 25. She testified, “I wouldn’t necessarily say it’s like a sibling relationship,

but I would say it’s more of a parent relationship.” Id.; see also id. at 49

(Child testifying she wants to remain with her brother and would like him to

                                      - 13 -
J-A08027-21


adopt her).    Based on Ms. Siebert’s testimony, we discern no abuse of

discretion by the court in concluding that terminating Mother’s parental rights

serves Child’s developmental, physical, and emotional needs and welfare

pursuant to Section 2511(b).

      Finally, we disagree with Mother’s claim that the court abused its

discretion in involuntarily terminating her parental rights where DHS failed to

provide reasonable efforts to reunify her and Child by not providing family

therapy. There is no evidence, other than Mother’s self-serving testimony,

which the trial court was free to reject, that Mother requested family therapy.

Even if Mother requested it, and/or DHS should have and/or failed to provide

it, this claim fails. We have explained:

      In In re D.C.D., 105 A.3d 662 (Pa. 2014), our Supreme Court
      analyzed the language of Section 2511(a)(2) of the Adoption Act,
      as well as Section 6351 of the Juvenile Act, 42 Pa.C.S.A. § 6351.
      The Court reasoned that while “reasonable efforts may be relevant
      to a court’s consideration of both the grounds for termination and
      the best interests of the child,” neither of these provisions, when
      read together or individually, requires reasonable efforts. The
      Court also concluded that reasonable efforts were not required to
      protect a parent’s constitutional right to the care, custody, and
      control of his or her child. . . .

In re Adoption of C.J.P., 114 A.3d 1046, 1055 (Pa. Super. 2015) (some

citations omitted). Therefore, Mother’s claim regarding reunification efforts

does not merit relief.

      For the above reasons, we affirm the trial court.

      Decree affirmed. Order affirmed.




                                    - 14 -
J-A08027-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/26/21




                          - 15 -